1




            IN THE SUPREME COURT OF THE STATE OF NEVADA


     ALFRED R. WARNER, III,                                No. 84074
     Petitioner,
     VS.

     THE HONORABLE ADRIANA
     ESCOBAR, DISTRICT JUDGE; AND
     THE EIGHTH JUDICIAL DISTRICT                            FILED
     COURT OF THE STATE OF•NEVADA,
                                                             JAN 2 1 2022
     IN AND FOR THE COUNTY OF
                                                                   A. BROWN
     CLARK.                                                         EME
                                                                              )
     Respondents,
     and
     ANNIE LAURIE DIMARTINI; AND
     HAROLD REILLY,
     Real Parties in Interest.




           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

                This emergency, original petition for a writ of mandamus
    challenges an oral district court ruling denying petitioner's motion to set
    aside a default.
                Having considered the petition and supporting documentation,
    we are not convinced that our extraordinary and discretionary intervention
    is warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
    P.3d 840, 844 (2004) (observing that the party seeking writ relief bears the
    burden of showing such relief is warranted); Smith v. Eighth Judicial Dist.
    Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (recognizing that writ
    relief is an extraordinary remedy and that this court has sole discretion in
    determining whether to entertain a writ petition). In particular, we are not
    persuaded that an appeal following a final judgment would be •an
    inadequate remedy. See NAR 18(F) (party can appeal to challenge order
striking trial de novo request); NAR 19(B) (an appeal may be taken from a
judgment on an arbitration award to challenge an interlocutory district
court order disposing of part of the action); NSTR 33 (allowing appeal from
final judgment); Pan, 120 Nev. at 224, 88 P.3d at 841 (2004) ("[T]he right to
appeal is generally an adequate legal remedy that precludes writ relief.").
Accordingly, we
            ORDER the petition DENIED.




                                                                   J.
                                   Silver


                                            Ceik                   J.
                                   Cadish


                                            heikPA.
                                   Pickering




cc:   Hon. Adriana Escobar, District Judge
      Robert W. Lueck, Ltd.
      Runiph & Peyton
      Qualey Law Group
      Eighth District Court Clerk




                                     2